DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 03/28/2018. It is noted, however, that applicant has not filed a certified copy of the CN2018102856202 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/28/2019 is being considered by the examiner.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms or phrases which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112. Examples of some unclear, inexact or verbose terms or phrasing used in the specification are provided below.
Ex. 1) First paragraph under “Summary of the invention” on page 4: “a method for measuring the foreign substance content into a thin plate porous material”. This phrase contains an idiomatic error and is also unclear (i.e. what is meant by for example, “a method for measuring the volumetric mass of an invaded foreign substance within a porous material”.
Ex. 2) Last paragraph of page 4: “a method for measuring the foreign substance content into a porous material”. See “Ex. 1)” above.
Ex. 3) Paragraphs spanning pages 4-5: “The operating steps of a method for measuring the foreign substance content into a porous material with a finite thickness based on the principles of virtual heat sources: (1) Place the plate-shape…” should read “A method for measuring the volumetric mass of an invaded foreign substance within a porous material, based on the principle of virtual heat sources, comprising: (1) Placing the plate-shaped…” or otherwise be corrected. 
Ex. 4) First paragraph of page 5: It is unclear what is meant by “a sunshade environment” or how one would “[a]void strong radiation heat transfer between the surrounding environment and the surfaces of the test material”.
Ex. 5) Second paragraph of page 5: It is unclear how one may ensure the temperature of the test material is uniformly distributed and stable. Firstly, it appears that the language of “the…temperature…is uniformly distributed” contains an idiomatic error (i.e. temperature used in conjunction with distributed). Secondly, and more importantly, it is unclear how one may ensure the temperature is uniform and stable throughout the entire test material using only two temperature sensors. A more clear and exact statement would be, for example, “(2) Recording an initial temperature of the test material, wherein the 
Ex. 6) Last paragraph of page 5: It is unclear what is meant by “[f]ollowing the Chinese Patent Application, No. CN107356627A”. Specifically, it is unclear if applicant is attempting to incorporate this document by reference. Also see 37 C.F.R. 1.57, specifically sections “(d)” and “(e)”.
Ex. 7) Paragraph spanning pages 5-6: It is unclear what is meant by “located at the image of the actual heating element”.
Ex. 8) First full paragraph of page 6: It is unclear what is meant by “[t]he temperatures of the test material are obtained by adding the temperatures of the actual heat source and an infinite number of virtual heat sources in an infinite domain”. Based on a review of the specification, it appears that the actual temperatures of the test material are not obtained using the actual and virtual heat sources, but, rather, the actual and virtual heat source model parameters are fit to the data provided by the two temperature sensors. Also see the first full paragraph of page 7, in particular the last sentence thereof.
     It is noted that the above examples are non-exhaustive and that the specification is replete with such unclear or inexact language. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a). No new matter should be added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language, grammatical errors, and idiomatic errors. The structure/steps which goes/go to make up the device/method must be clearly and positively specified. The structure/steps must be organized and correlated in such a manner as to present a complete operative device/method. The claim(s) must be in one sentence form only. 
Examples of such indefinite language are provided below. It is noted that these examples are non-exhaustive and that claim 1 is replete with such indefinite language. The claim should be revised carefully in order to comply with 35 U.S.C. 112(b).
In the claim 1 preamble, it is unclear what is meant by “the invaded foreign substance content into a porous material”. Firstly, “the invaded foreign substance” lacks antecedent basis. Secondly, it is unclear what is meant by “substance content into”. This phrasing may be corrected to read, for example, “[a] method for measuring a moisture content of a porous material” or “[a] method for measuring an amount of a foreign substance contained within a porous material”.
In the claim 1 preamble, it is unclear what is meant by “based on principles of virtual heat sources”. An example of more definite language is “using a virtual heat source model”.
Claim 1 fails to recite a traditional transitional phrase such as “comprising” or “consisting of”. It is unclear what is meant by “wherein the technical schemes 
The preamble of claim 1 recites “a porous material”; however, later parts of the claim recite “the plate-shape tested material”. The latter recitations should be consistent with the first recitation (i.e. “the plate-shape tested material” should read “the porous material”). The first recitation could also be worded as “a plate-shaped porous test material” and later recitations worded as “the porous test material”.
The method steps of claim 1 should be phrased appropriately (i.e. “placing”, “turning on”, “establishing”, etc).
It is unclear what is encompassed by and what is meant by “a sunshade environment” and “avoid strong radiation heat transfer between the surrounding environment and the surfaces of the tested material”.
The term “strong” is a relative term which renders the claim indefinite.  The term "strong" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites “the surrounding environment” and “the surfaces”, which lack antecedent basis. Further, claim 1 is replete with other antecedent basis issues.
The phrase “deploy a needle like heating element inside the tested material and assure the heating element is in parallel with the outer boundary” could be corrected to recite, for example, “inserting a needle-like heating element 
The claim recites “[f]ollowing the Chinese patent application CN107356627A”, which is improper and renders the claim indefinite. Incorporation by reference is not permitted within the claims. Further, such a recitation renders the claim indefinite since it is unclear which portions or method steps of the referenced document are included as metes and bounds of the claim.
Examiner’s Comment
The following claim drafted by the examiner and considered to distinguish patentably over the prior art, is presented to applicant for consideration. It is noted that, though this claim is considered to distinguish patentably over the prior art, it would not place the application in condition for allowance due to the issues discussed above regarding the instant specification. It is noted that the examiner is amenable to variations in the claim provided below as well as an interview to expedite prosecution.

A method for measuring a volumetric mass of a foreign substance within a porous material having a first surface boundary and a second surface boundary, the porous material and foreign substance therein forming a sample, the method comprising:

	measuring an initial temperature of the sample at the first location using the first temperature sensor;
	measuring an initial temperature of the sample at the second location using the second temperature sensor;
	energizing the heating element to produce a real heat source             
                
                    
                        q
                    
                    
                        r
                        e
                        a
                        l
                    
                
            
         having a predetermined, real heating intensity;
	measuring a first set of temperatures as a function of time using the first temperature sensor;
	measuring a second set of temperatures as a function of time using the second temperature sensor;
	creating a model comprising the real heat source             
                
                    
                        q
                    
                    
                        r
                        e
                        a
                        l
                    
                
            
        , a plurality of first virtual heat sources             
                
                    
                        q
                    
                    
                        1
                    
                
                 
                ,
                 
                
                    
                        q
                    
                    
                        1
                        '
                    
                
                …
            
        , a plurality of second virtual heat sources             
                
                    
                        q
                    
                    
                        2
                    
                
                 
                ,
                 
                
                    
                        q
                    
                    
                        2
                        '
                    
                
                …
            
        , a thermal conductivity of the sample             
                k
            
        , and a volumetric heat capacity of the sample             
                ρ
                c
            
        , wherein 
the plurality of first virtual heat sources are located at differing locations outside the sample on a first side of the sample corresponding to the first surface boundary, 

            
                
                    
                        q
                    
                    
                        1
                    
                
                =
                 
                
                    
                        q
                    
                    
                        1
                        '
                    
                
                
                    
                        =
                        
                            
                                n
                            
                            
                                1
                            
                        
                         
                        q
                    
                    
                        r
                        e
                        a
                        l
                    
                
            
        , 
            
                
                    
                        q
                    
                    
                        2
                    
                
                
                    
                        =
                        
                            
                                q
                            
                            
                                2
                                '
                            
                        
                        =
                        
                            
                                n
                            
                            
                                2
                            
                        
                         
                        q
                    
                    
                        r
                        e
                        a
                        l
                    
                
            
        , 
            
                
                    
                        n
                    
                    
                        1
                    
                
            
         is a non-zero number between -1 and 1, 
            
                
                    
                        n
                    
                    
                        2
                    
                
            
         is a non-zero number between -1 and 1,
            
                k
            
         is a value between a thermal conductivity of the porous material and a thermal conductivity of the foreign substance, and
            
                ρ
                c
            
         is a value between a volumetric heat capacity of the porous material and a volumetric heat capacity of the foreign substance; and
	calculating the volumetric mass of the foreign substance within the porous material based on the initial temperature at the first location, the initial temperature at the second location, the first set of temperatures, the second set of temperatures,             
                
                    
                        q
                    
                    
                        r
                        e
                        a
                        l
                    
                
            
        , and the model,
	wherein calculating the volumetric mass of the foreign substance within the porous material comprises
calculating a first set of temperature rises             
                ∆
                
                    
                        T
                    
                    
                        E
                        1
                    
                
            
         corresponding to a difference between the initial temperature at the first location and the first set of temperatures,
calculating a second set of temperature rises             
                ∆
                
                    
                        T
                    
                    
                        E
                        2
                    
                
            
         corresponding to a difference between the initial temperature at the second location and the second set of temperatures,
            
                ∆
                
                    
                        T
                    
                    
                        M
                        1
                    
                
            
         at the first location and an estimated second set of temperature rises             
                ∆
                
                    
                        T
                    
                    
                        M
                        2
                    
                
            
         at the second location due to the real heat source             
                
                    
                        q
                    
                    
                        r
                        e
                        a
                        l
                    
                
            
        , the plurality of first virtual heat sources             
                
                    
                        q
                    
                    
                        1
                    
                
                 
                ,
                 
                
                    
                        q
                    
                    
                        1
                        '
                    
                
                …
            
        , and the plurality of second virtual heat sources             
                
                    
                        q
                    
                    
                        2
                    
                
                 
                ,
                 
                
                    
                        q
                    
                    
                        2
                        '
                    
                
                …
            
        ,
fitting             
                ∆
                
                    
                        T
                    
                    
                        M
                        1
                    
                
            
         and             
                ∆
                
                    
                        T
                    
                    
                        M
                        2
                    
                
            
         to             
                ∆
                
                    
                        T
                    
                    
                        E
                        1
                    
                
            
         and             
                ∆
                
                    
                        T
                    
                    
                        E
                        2
                    
                
            
        , respectively, using the model parameters             
                k
            
        ,             
                ρ
                c
            
        ,             
                
                    
                        n
                    
                    
                        1
                    
                
            
        , and             
                
                    
                        n
                    
                    
                        2
                    
                
            
        , and
calculating the volumetric mass of the foreign substance within the porous material based on             
                ρ
                c
            
        .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mishra; Dharmendra K. et al., (US 9568443 B2), "Testing system for estimating thermal properties of a material"
Bonnefoy; Jean, (US 4840495 A), "Method and apparatus for measuring the thermal resistance of an element such as large scale integrated circuit assemblies"
Sopori; Bhushan Lal et al., (US 20180066940 A1), "BATCH AND CONTINUOUS METHODS FOR EVALUATING THE PHYSICAL AND THERMAL PROPERTIES OF FILMS"
Bouguerra, A., et al. "Measurement of thermal conductivity, thermal diffusivity and heat capacity of highly porous building materials using International Communications in Heat and Mass Transfer 28.8 (2001): 1065-1078
Zhao-Li, Guo, Zheng Chu-Guang, and Shi Bao-Chang. "Non-equilibrium extrapolation method for velocity and pressure boundary conditions in the lattice Boltzmann method." Chinese Physics 11.4 (2002): 366
Dai, Qunte, and Luwei Yang. "LBM numerical study on oscillating flow and heat transfer in porous media." Applied thermal engineering 54.1 (2013): 16-25
Simon, Nataline, et al. "Numerical and experimental validation of the applicability of active‐DTS experiments to estimate thermal conductivity and groundwater flux in porous media." Water Resources Research 57.1 (2021): e2020WR028078
Wang, Moran, et al. "Three-dimensional effect on the effective thermal conductivity of porous media." Journal of Physics D: Applied Physics 40.1 (2006): 260
Scheerlinck, Nico, et al. "Optimal dynamic heat generation profiles for simultaneous estimation of thermal food properties using a hotwire probe: Computation, implementation and validation." Journal of food engineering 84.2 (2008): 297-306
Ren, T., G. J. Kluitenberg, and R. Horton. "Determining soil water flux and pore water velocity by a heat pulse technique." Soil Science Society of America Journal
Yang, Dong-Sheng, and Jing Ling. "Calculating the single-domain heat conduction with heat source problem by virtual boundary meshfree Galerkin method." International Journal of Heat and Mass Transfer 92 (2016): 610-616
Zhang, Tengfei Tim, et al. "Measuring moisture content in a porous insulation material using a hot wire." Building and Environment 84 (2015): 22-31
Assael, Marc J., Konstantinos D. Antoniadis, and William A. Wakeham. "Historical evolution of the transient hot-wire technique." International journal of thermophysics 31.6 (2010): 1051-1072
Coquard, R., D. Baillis, and D. Quenard. "Experimental and theoretical study of the hot-wire method applied to low-density thermal insulators." International journal of heat and mass transfer 49.23-24 (2006): 4511-4524
Gross, Ulrich. "Radiation effects on transient hot-wire measurements in absorbing and emitting porous media." International journal of heat and mass transfer 47.14-16 (2004): 3279-3290
Ochsner, Tyson E., Robert Horton, and Tusheng Ren. "Use of the dual‐probe heat‐pulse technique to monitor soil water content in the vadose zone." Vadose Zone Journal 2.4 (2003): 572-579
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856